In an action to recover damages for personal injuries, etc., the defendants *373appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated November 10, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court erred in denying the defendants’ motion for summary judgment dismissing the complaint. The defendants submitted evidence which established a prima facie case that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). All but one of the medical reports submitted by the plaintiffs in opposition to the motion were neither sworn to nor affirmed to be true under penalty of perjury and thus did not constitute competent evidence (see, CPLR 2106; Grasso v Angerami, 79 NY2d 813; Moore v Tappen, 242 AD2d 526; Mobley v Riportella, 241 AD2d 443; Attivissimo v Kugler, 226 AD2d 658). The remaining medical report merely contained “conclusory allegations tailored to meet statutory requirements” (Lopez v Senatore, 65 NY2d 1017, 1019; see, Perez v Velez, 253 AD2d 865; Stowe v Simmons, 253 AD2d 422; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Marshall v Albano, 182 AD2d 614). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.